   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 1 of 13 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

Scottsdale Insurance Company,                          Case No.

                               Plaintiff,

       vs.                                             JURY TRIAL DEMANDED

St. Louis County, Missouri,

                               Defendant.



                     COMPLAINT FOR DECLARATORY JUDGMENT
       COMES NOW Plaintiff, Scottsdale Insurance Company, by and through its undersigned

attorneys, Hinshaw & Culbertson, LLP and Terese A. Drew and Meagher & Geer, PLLP and

Thomas H. Couch for its Complaint for Declaratory Judgment, states and alleges as follows:

       1.      Scottsdale Insurance Company (“Scottsdale”) is in the business of selling

insurance. It is an Ohio corporation with its principal place of business located in Arizona. It is

therefore a citizen of Ohio and Arizona.

       2.      St. Louis County, Missouri (“the County”) is a political subdivision of the State of

Missouri. It is therefore a citizen of Missouri.

       3.      Scottsdale brings this action under 28 U.S.C. §§ 2201 and 2202 for declaratory
relief regarding the parties’ rights and obligations under an insurance policy described herein.

                                 JURISDICTION AND VENUE

       4.      Scottsdale issued to the County a Retained Limit Liability Insurance Policy for

Public Entities, number PGS0000008, for the policy period January 1, 2016 to January 1, 2017

(the “Policy”). A true and correct copy of the Policy is attached hereto as Exhibit A.

       5.      Keith Wildhaber asserted employment-related claims against the County in an

action entitled, Keith Wildhaber v. St. Louis County, Missouri, Case No. 17SL-CC00133, In the

Circuit Court of St. Louis County, Missouri, 21st Judicial Circuit (the “Underlying Action”).
                                                   1
                                                                                 1031454\305798554.v1
   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 2 of 13 PageID #: 2




        6.     The County has made payments, or has agreed to make payments, for the defense

and settlement the Underlying Action, and contends that Scottsdale is obligated, under the

Policy, to reimburse the County for some or all of such payments.

        7.     Scottsdale disputes that it is obligated to reimburse the County for the payments

the County has made, or will make, to defend or settle the Underlying Action.

        8.     An actual and justiciable controversy exists between Scottsdale and the County

over whether the Policy obligates Scottsdale to indemnify the County for payments made, or to

be made, in connection with the defense and settlement of the Underlying Action, and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

        9.     Venue is proper under 28 U.S.C. § 1391, because defendant resides in this district,

and a substantial part of the events giving rise to this claim for declaratory relief occurred in this

district.

        10.    This Court has jurisdiction under 28 U.S.C. § 1332, because plaintiff and

defendant are citizens of different states.

                                   GENERAL ALLEGATIONS
        11.    On or about January 10, 2017, Keith Wildhaber, a police officer employed by the

County for more than 20 years, filed a Petition in the Underlying Action seeking damages for

alleged violations of the Missouri Human Rights Act. A true and correct copy of the Petition is

attached hereto as Exhibit B.

        12.    The Petition stated in part:

        This lawsuit is being brought by Plaintiff to seek redress for unlawful
        employment discrimination and retaliation. Plaintiff has worked as a police
        officer for Defendant St. Louis County from May 1994 to the present. Because of
        his gender/sex, Plaintiff has been subjected to – and continues to be subjected to –
        unlawful employment discrimination by being denied multiple promotions.
        Defendant’s actions in denying Plaintiff multiple promotion opportunities for
        which he was qualified amount to a violation of the Missouri Human Rights Act
        (“MHRA”). Further, Defendant has retaliated against Plaintiff for engaging in
        activity that is legally protected by the MHRA. (Petition, ¶ 1, Attached as Exhibit
        B).

                                                  2
                                                                                   1031454\305798554.v1
   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 3 of 13 PageID #: 3




        13. The Petition alleged two Counts for violation of the Missouri Human Rights Act.

Count I was based on the alleged discriminatory acts of failing to promote Wildhaber to the

position of Lieutenant. Count II was based on the alleged discriminatory act of retaliation.

        14.    Wildhaber’s discrimination claim for failure to promote alleged that, despite

ranking third on a list of qualified candidates, Wildhaber was passed over for promotion to a

Lieutenant position on numerous occasions dating back to 2014. (Exhibit B, ¶¶ 15-35)

        15.    The Petition alleged that, in approximately February 2014, Wildhaber was

informed by John Saracino, a member of the St. Louis County Board of Police Commissioners,

that “command staff has a problem with your sexuality” and that if Wildhaber ever wanted to be

promoted to Lieutenant “[he] should tone down [his] gayness.” (Exhibit B, ¶ 22)

        16.    The Petition alleged that the County “refused to promote Plaintiff because he does

not conform to the County’s gender-based norms, expectations, and/or preferences.” (Exhibit B,

¶ 34)

        17.    The Petition alleged that Wildhaber filed state and federal discrimination charges

in the spring of 2016. The Petition further alleges that the exercise of legally protected activity

in filing discrimination charges was a factor “in Defendant’s decision to transfer Plaintiff” and

“in Defendant’s ongoing failure to promote Plaintiff to the rank of Lieutenant.” (Exhibit B,

¶¶ 58-59)

        18.    Wildhaber filed a First Amended Petition in the Underlying Action on June 25,

2019 (“Amended Petition”). A true and correct copy of the Amended Petition is attached as

Exhibit C. The Amended Petition included additional allegations and information, including the

identities of other officers that were promoted to the position of Lieutenant, and the timing of

such promotions, where Mr. Wildhaber was denied such promotion.

        19.    Prior to the Underlying Action going to trial, Wildhaber offered to settle his

lawsuit against the County, and such offer was rejected by the County.


                                                 3
                                                                                 1031454\305798554.v1
    Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 4 of 13 PageID #: 4




         20.   Prior to trial in the Underlying Action, County officials decided to set a reserve

equal to 50% of the amount of liability that County officials determined the County might owe to

Wildhaber under a worst case scenario.

         21.   County officials determined that liability may reach $1,450,000, with that figure

comprised of $850,000 of damages in accordance with Wildhaber’s $850,000 settlement

demand, and $300,000 to $600,000 in attorney fees that might be awarded to Wildhaber. The

County set its reserve for 50% of that amount, which equaled $725,000.

         22.   The County did not notify Scottsdale of the Underlying Action at any time before

trial.

         23.   The Underlying Action went to trial in October 2019. The jury returned a verdict

in favor of Wildhaber on Count I of his Petition, and awarded $1.98 million in compensatory

damages and $10 million in punitive damages. The jury also found in Wildhaber’s favor on

Count II of his Petition, and awarded $990,000 in compensatory damages and $7 million in

punitive damages.

         24.   On October 25, 2019, the Court in the Underlying Action entered a Judgment

against the County for $19,970,000. A true and correct copy of the Judgment is attached as

Exhibit D.

         25.   On November 22, 2019, the Court in the Underlying Action entered an Amended

Judgment, which included an award of plaintiff’s attorney fees of $673,530, and costs of

$7,896.67, along with post-judgment interest of 6.5%. A true and correct copy of the Amended

Judgment is attached as Exhibit E.

         26.   The County first notified Scottsdale of Wildhaber’s lawsuit via an email from the

Thomas McGee Group dated November 20, 2019 (the “Late Notice”). A true and correct copy

of the Late Notice is attached as Exhibit F.




                                               4
                                                                               1031454\305798554.v1
   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 5 of 13 PageID #: 5




        27.    The Late Notice stated, in part, that Plaintiff Keith Wildhaber, “brought suit

against St. Louis County in 2017 for alleged employment practices liability that reportedly began

in 2014.” (Exhibit F)

        28.    The Late Notice further stated, “[D]amages, including punitive damages, of

approximately $19,000,000.00 were awarded.” (Exhibit F)

        28.    The Late Notice stated that the claim was, “being reported to all excess policies

held by St. Louis for the years 2014-2019.” (Exhibit F)

        29.    A post judgment mediation was held between Wildhaber and the County on

January 30, 2020.

        30.    Upon information and belief, a settlement was reached between Wildhaber and

the County, with the County agreeing to pay Wildhaber the sum of $10,250,000.

        31.    The Judgment (Exhibit D) and Amended Judgment (Exhibit E) in the Underlying

Action have been vacated by the court.

                                            COUNT I
                 DECLARATORY RELIEF – NO DUTY TO INDEMNIFY

                                 (Breach of Notice Conditions)

        32.    Scottsdale restates and incorporates herein the allegations of paragraphs 1 through

31 above.

        33.    The Policy, at Section VI.E.2, expressly states, as a condition to coverage, that the

insured must notify Scottsdale, “as soon as practicable” if a “claim is made against any insured.”

(Exhibit A, Form PGS-P-1 (1-11), p. 13)

        34.    The Policy, at Section IV.F.1. and 2., defines “claim” to mean “a written demand

for monetary damages or non-monetary relief” and a “lawsuit or other civil proceeding

commenced by the service of a complaint or similar proceeding.” (Exhibit A, Form PGS-P-1 (1-

11), p. 4)

        35.    Wildhaber filed discrimination charges against the County with an administrative
                                                 5
                                                                                 1031454\305798554.v1
   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 6 of 13 PageID #: 6




agency in April of 2016.

        36.    Wildhaber filed his original Petition in the Underlying Action on January 10,

2017.

        37.    The administratively-filed discrimination charges and the original Petition qualify

as “claims” under the Policy, thus requiring the County to provide Scottsdale with notice, “as

soon as practicable.”

        38.    The County did not provide notice of Wildhaber’s discrimination charges or

Petition to Scottsdale until after the jury had returned its verdict and a judgment exceeding $19

million had been entered in the Underlying Action.

        39.    The Late Notice by the County to Scottsdale on November 19, 2019 breached the

Policy conditions, because the Late Notice was not “as soon as practicable” after Wildhaber

asserted his claim and filed the Underlying Action.

        40.    Prejudice to Scottsdale as a result of the County’s breach of the notice condition is

presumed.

        41.    Aside from presumed prejudice, Scottsdale was materially and substantially

prejudiced by the County’s Late Notice, including, but not limited to, in the following ways:

being deprived of its right to participate in the defense of the Underlying Action; being deprived

of the opportunity to investigate facts as they developed through discovery in the Underlying

Action; being deprived of the opportunity to participate in the selection of experienced defense

counsel to represent the County in the Underlying Action; being deprived of the opportunity to

hire its own defense counsel to associate with the County’s attorneys in the Underlying Action;

being deprived of the opportunity to participate in settlement discussions and/or negotiations in

the Underlying Action; and, being deprived of the opportunity to participate in trial strategy in

the Underlying Action.

        42.    As a result of the prejudice sustained by Scottsdale from the County’s breach of

Section VI.F.1. and 2. of the Policy, Scottsdale is entitled to a judgment declaring that it has no
                                                 6
                                                                                 1031454\305798554.v1
   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 7 of 13 PageID #: 7




duty to indemnify the County for any amounts that it paid to defend or settle Wildhaber’s claims

in the Underlying Action.

       43.     The Policy, at section VI.E.1., also expressly states, as a condition to coverage,

that the insured must notify Scottsdale, “as soon as practicable” of any, “employment practices

wrongful act which may result in a claim or suit that may exceed fifty (50%) of your retained

limit.” (Exhibit A, Form PGS-P-1 (1-11), p. 13)

       44.     The Policy, at section and VI.E.5.a., entitled “Special Serious Claims Reporting

Requirements,” also expressly states, as a condition to coverage, that the insured must provide

notify Scottsdale, “as soon as practicable” of all, “employment practices wrongful acts * * * or

claims of which you become aware which involve: a. In your judgment or the judgment of your

defense counsel, you believe your exposure exceeds or may exceed fifty percent (50%) of the

retained limit.” (Exhibit A, Form PGS-P-1 (1-11), p. 13)

       45.     The “retained limit” in the Policy is $2,000,000, and therefore 50% of the retained

limit is $1,000,000.

       46.      Prior to trial in the Underlying Action, the County determined that Wildhaber’s

claim may exceed $1,000,000.

       47.     That determination triggered the County’s additional obligations under Sections

VI.E.1. and VI.5.a. to provide notice to Scottsdale as soon as practicable.

       48.     The County did not provide notice to Scottsdale until November 19, 2019, which

was after trial and after a judgment exceeding $19 million was entered in the Underlying Action.

       49.     The County’s Late Notice to Scottsdale was not “as soon as practicable” and

therefore breached the conditions set forth in Sections VI.E.1. and VI.5.a. of the Policy.

       50.     Prejudice to Scottsdale as a result of the County’s breach of the notice condition is

presumed.

       51.     Aside from presumed prejudice, Scottsdale was materially and substantially

prejudiced by the County’s Late Notice, including, but not limited to, in the following ways:
                                                 7
                                                                                 1031454\305798554.v1
   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 8 of 13 PageID #: 8




being deprived of its right to participate in the defense of the Underlying Action; being deprived

of the opportunity to investigate facts as they developed through discovery in the Underlying

Action; being deprived of the opportunity to participate in the selection of experienced defense

counsel to represent the County in the Underlying Action; being deprived of the opportunity to

hire its own defense counsel to associate with the County’s attorneys in the Underlying Action;

being deprived of the opportunity to participate in settlement discussions and/or negotiations in

the Underlying Action; and, being deprived of the opportunity to participate in trial strategy in

the Underlying Action.

        52.     As a result of the prejudice sustained by Scottsdale from the County’s breach of

Sections VI.E.1. and VI.E.5.1. of the Policy, Scottsdale is entitled to a judgment declaring that it

has no duty to indemnify the County for any amounts that it paid to defend or settle Wildhaber’s

claims in the Underlying Action.

                                             COUNT II
                  DECLARATORY RELIEF – NO DUTY TO INDEMNIFY

        (Employment Practices Wrongful Acts Committed Outside of Policy Period)

        53.     Scottsdale restates and incorporates herein the allegations of paragraphs 1 through

52 above. Further, the claim for declaratory relief made in this Count II is plead either in

addition to, or in the alternative to, all other claims for declaratory relief made in this Complaint.

        54.     The Policy provides various coverages, including liability coverage for

employment practices wrongful acts, subject to a limit of $10,000,000 for “any one

Employment Practices Liability Wrongful Act in excess of your Retained Limit.” The

Retained Limit is $2,000,000.

        55.     The Policy’s insuring agreement states in relevant part that Scottsdale will pay on

County’s behalf, “loss that you become legally obligated to pay on account of any employment

practices wrongful act you committed during the policy period.” (Exhibit A, Form PGS-P-1

(1-11), p. 1)
                                                  8
                                                                                   1031454\305798554.v1
   Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 9 of 13 PageID #: 9




       56.      The Policy period was January 1, 2016 to January 1, 2017.

       57.      Wildhaber alleged that, the County committed employment practices wrongful

acts during time periods outside of January 1, 2016 to January 1, 2017.

       58.      The Policy’s insuring agreement does not cover any loss the County becomes

legally obligated to pay on account of any Employment Practice Wrongful Act committed

outside the policy period of January 1, 2016 to January 1, 2017.

       59.      Scottsdale is entitled to a declaration that the Policy does not provide coverage to

the County for any loss on account of Employment Practices Wrongful Acts committed outside

of the policy period of January 1, 2016 to January 1, 2017.

                                            COUNT III
                  DECLARATORY RELIEF – NO DUTY TO INDEMNIFY

             (Series of Employment Practices Wrongful Acts Treated as Single Act)

       60.      Scottsdale restates and incorporates herein the allegations of paragraphs 1 through

59 above. Further, the claim for declaratory relief made in this Count III is plead either in

addition to, or in the alternative to, all other claims for declaratory relief made in this Complaint.

       61.      The Policy, at Section III.D., states in relevant part: “All applicable * * *

employment practices wrongful acts * * * shall be treated as a single * * * employment

practices wrongful acts * * * and the Limit of Insurance in effect as of the date of the first such

* * * employment practices wrongful acts * * * shall apply to all such * * * employment

practices wrongful acts.” (Exhibit A, Form PGS-P-1 (1-11), p. 3) The Policy, at Section

IV.EE.c., states: “All employment practices wrongful acts arising out of continuous, repeated,

or related employment practices wrongful acts shall be treated as a single employment

practices wrongful act and the retained limit in effect at the time of the first employment

practices wrongful act shall apply.” (Exhibit A, Form PGS-P-1 (1-11), pp. 7-8)

       62.      Wildhaber’s Petition alleged that the County committed a series of employment

practices wrongful acts against him.
                                                  9
                                                                                   1031454\305798554.v1
 Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 10 of 13 PageID #: 10




       63.     Wildhaber’s Petition alleged that the first employment practices wrongful act

committed by the County against him occurred in 2014.

       64.     Under Sections III.D., and IV.EE.c., all of the employment practices wrongful

acts committed by the County against Wildhaber are treated as a single employment practices

wrongful act, and the coverage limit and retained limit in effect at the time of such first act are

applicable.

       65.     The Policy was not in effect at the time the first employment practices wrongful

act was committed by the County against Wildhaber in 2014.               Because such employment

practice wrongful act was not committed during the policy period of January 1, 2016 to January

1, 2017, the Policy does not apply.

       66.     Scottsdale is entitled to a declaration that the Policy does not provide coverage for

any loss on account of the series of employment practices wrongful acts committed by the

County against Wildhaber, because they are treated as a single employment practice wrongful

act, the first of which was committed prior to the inception of the Policy.

                                             COUNT IV
                  DECLARATORY RELIEF – NO DUTY TO INDEMNIFY

                                (Punitive or Exemplary Damages)

       67.     Scottsdale restates and incorporates herein the allegations of paragraphs 1 through

66 above. Further, the claim for declaratory relief made in this Count IV is plead either in

addition to, or in the alternative to, all other claims for declaratory relief made in this Complaint.

       68.     The Policy defines “Loss” to include punitive or exemplary damages, but only “if

and to the extent that such punitive or exemplary damages are insurable under applicable law.”

       69.     In the Underlying Action, Wildhaber sought, and the jury awarded, punitive

damages totaling $17,000,000 and compensatory damages totaling $2,970,000.

       70.     Upon information and belief, the County settled Wildhaber’s claims for

$10,250,000.
                                                  10
                                                                                   1031454\305798554.v1
 Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 11 of 13 PageID #: 11




          71.   Upon information and belief, the Judgment and Amended Judgment have been

vacated.

          72.   Insurance coverage for punitive or exemplary damages is contrary to the public

policy of Missouri, as explained in Crull v. Gleb, 382 S.W.2d 17 (Mo. Ct. App. 1964). The

purpose of punitive damages is to punish and deter wrongful conduct, and such purposes would

be thwarted by allowing the insured to be indemnified for punitive damages under an insurance

policy.

          73.   Scottsdale is entitled to a declaration that the Policy does not provide coverage for

those payments made by the County to Wildhaber for the release of his claim for punitive or

exemplary damages, because such damages do not qualify as “loss” as defined in the Policy.

                                             COUNT V
                  DECLARATORY RELIEF – NO DUTY TO INDEMNIFY

                                         (Retained Limit)

          74.   Scottsdale restates and incorporates herein the allegations of paragraphs 1 through

73 above. Further, the claim for declaratory relief made in this Count V is plead either in

addition to, or in the alternative to, all other claims for declaratory relief made in this Complaint.

          75.   The Policy provides coverage only for covered loss in excess of the “retained

limit.”

          76.   The “retained limit” in the Policy is $2,000,000, representing the amount of

covered loss that the County must incur before implicating coverage under the Policy.

          77.   Wildhaber alleged that the County committed a series of employment practices

wrongful acts over approximately a five-and-one-half year period from February 2014 to the

time of trial in October 2019.

          78.   The Policy was in effect only for a one-year period of January 1, 2016 to January

1, 2017.

          79.   The vast majority of employment practices wrongful acts alleged to have been
                                                  11
                                                                                   1031454\305798554.v1
 Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 12 of 13 PageID #: 12




committed by the County against Wildhaber were committed outside of the Policy period of

January 1, 2016 to January 1, 2017. Any “loss” on account of such employment practices

wrongful acts is not covered by the Policy.

       80.     Assuming that “loss” on account of the employment practices wrongful acts

committed during the Policy period of January 1, 2016 to January 1, 2017 could be covered by

the Policy (which is expressly denied upon grounds alleged elsewhere in this Complaint), the

amount of such covered “loss” on account of acts committed during the Policy period of January

1, 2016 to January 1, 2017 is less than the $2,000,000 retain limit.

       81.     Pleading solely in the alternative, Scottsdale is entitled to a declaration that the

portion of the $10,250,000 settlement representing “loss” on account of employment practices

wrongful acts committed during the Policy is less than the Policy’s $2,000,000 retain limit, and

therefore Scottsdale has no obligation to indemnify the County for any part of the amounts it has

paid, or promised to pay, in its settlement with Wildhaber.

       82.     Pleading solely in the alternative, Scottsdale is entitled to a declaration regarding

the amount of the $10,250,000 settlement that is covered by the Policy and that exceeds the

$2,000,000, together with a declaration that Scottsdale’s indemnity obligation is limited to such

excess amount.

                                    PRAYER FOR RELIEF

       WHEREFORE, on its Complaint for Declaratory Judgment, Plaintiff Scottsdale

Insurance Company hereby requests that the Court enter judgment in its favor and against

Defendant as follows:

       1.      Declaring that Scottsdale has no obligation to indemnify St. Louis County for any

payments made to defend or settle the Underlying Action;

       2.      Granting such other relief as the court finds just and equitable.

PLAINTIFF HEREBY DEMANDS A JURY TRIAL


                                                12
                                                                                   1031454\305798554.v1
Case: 4:20-cv-00830-PLC Doc. #: 1 Filed: 06/23/20 Page: 13 of 13 PageID #: 13



                                             Respectfully submitted,

                      HINSHAW & CULBERTSON LLP

                    By:            /s/Terese A. Drew
                           TERESE A. DREW #32030
                           701 Market Street, Suite 1375
                            St. Louis, MO 63101-1843
                              Phone: (314) 241-2600
                                Fax: (314) 241-7428
                             tdrew@hinshawlaw.com

                             MEAGHER & GEER, PLLP

                               /s/ Thomas H. Crouch
                                 Thomas H. Crouch
                          16767 N. Perimeter Dr., Ste. 210
                               Scottsdale, AZ 85260
                                Tel: (480) 624-8568
                                Fax: (480) 222-6678
                              tcrouch@meagher.com
                               Pro Hac Vice pending

        ATTORNEYS FOR PLAINTIFF SCOTTSDALE INSURANCE COMPANY




                                        13
                                                                       1031454\305798554.v1
